United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-11351
                         Summary Calendar



RENE R. BELASCO,

                                    Petitioner-Appellant,

versus

WARDEN, FEDERAL CORRECTIONAL INSTITUTION BIG SPRING,

                                    Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-165
                      --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rene R. Belasco, federal prisoner # 15787-083, appeals from

the district court’s denial and dismissal of his 28 U.S.C. § 2241

challenging the method used by the Bureau of Prisons (“BOP”) for

calculating good-time credits.   Belasco sought an accelerated

release based on his own method of calculation.    During the

pendency of this appeal, Belasco completed his imprisonment term,

and he has been released from the BOP’s custody.    The issues

Belasco has raised on appeal have thus been rendered moot by his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11351
                                -2-

release.   See Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.

1987).

    Accordingly, this appeal is DISMISSED AS MOOT.